                 Case 21-13965       Doc 14     Filed 07/08/21     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

 IN RE:                                                                     CASE NO.: 21-13965
                                                                                 CHAPTER 13
 Rhonda L. Wimbish,
   Debtor.

 _________________________________/

                                  REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned hereby appears on behalf of U.S.
Bank Trust National Association, not in its individual capacity but solely as owner trustee for
RCF 2 Acquisition Trust c/o U.S. Bank Trust National Association ("Secured Creditor").
Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the undersigned requests
all notices given or required to be given and all papers required to be served in this case to
creditors, any creditors committees, and any other parties-in-interest, be sent to and served upon
the undersigned and the following be added to the Court's Master Mailing List:
          ROBERTSON, ANSCHUTZ, SCHNEID, CRANE & PARTNERS, PLLC
                   10700 ABBOTT’S BRIDGE RD, SUITE 170
                            DULUTH, GA 30097

                                                 Robertson, Anschutz, Schneid, Crane &
                                                 Partners, PLLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott’s Bridge Rd, Suite 170
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Cristina DiGiannantonio
                                                     Cristina DiGiannantonio
                                                     Email: cdigiannantonio@raslg.com
                 Case 21-13965       Doc 14   Filed 07/08/21   Page 2 of 2




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 8, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:

RHONDA L. WIMBISH
3514 WHITE CHAPEL RD.
BALTIMORE, MD 21215

And via electronic mail to:

JEFFREY M. SIRODY
JEFFREY M. SIRODY AND ASSOCIATES, P.A.
1777 REISTERSTOWN ROAD, SUITE 360 E
BALTIMORE, MD 21208

ROBERT S. THOMAS, II
300 E JOPPA ROAD, SUITE 409
TOWSON, MD 21286


                                              By: /s/ Hauoli Smith­Lopez
